Citation Nr: 0814652	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-19 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a crush injury to the right 
index, middle, ring, and little fingers, with fragmentation 
of the tip of the fifth distal phalanx of the right little 
finger, with tender scar.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from April 1982 to 
August 1991, and active duty for training from August 19, 
1991 to August 23, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in January 2006.  

In February 2006, the Board remanded the appeal to the RO, 
via the Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

The veteran has formally withdrawn his appeal in regard to 
the only issue on appeal prior to a final decision by the 
Board.  


CONCLUSION OF LAW

Because of the withdrawal of the veteran's appeal, the Board 
has no jurisdiction to adjudicate the merits of the claims.  
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As discussed hereinbelow, the veteran expressed his intention 
to withdraw his current appeal in writing.  The Board finds 
this statement to be clear and unambiguous.  The withdrawal 
of a claimant's appeal is deemed a withdrawal of the Notice 
of Disagreement and Substantive Appeal as to all issues to 
which the withdrawal applies. 38 C.F.R. § 20.204(c).  

The February 2003 rating decision on appeal was a single-
issue decision denying an evaluation in excess of 10 percent 
for the service-connected disability of the right hand.  

The veteran's March 2003 Notice of Disagreement (NOD) stated, 
"[he] believe[d] this decision of yours [was] wrong!"  The 
NOD did not specify which RO decision was intended, but there 
were no recent RO decisions other than that of February 2003 
to which the NOD could have been referring.  

The SOC, issued in March 2004, addressed the single issue 
identified on the title page; i.e., evaluation of residuals 
of a crush injury to the right index, middle, ring, and 
little fingers, with fragmentation of the tip of the fifth 
distal phalanx of the right little finger, with tender scar.  

The veteran's Substantive Appeal appealed "all of the issues 
listed on the SOC" (which, as noted above, was a single 
issue) and specified that the veteran was appealing injuries 
to his right hand and fingers.  

The veteran testified before the Board in January 2006.  The 
single issue on appeal was identified as evaluation of 
residuals of a crush injury to the right index, middle, ring, 
and little fingers, with fragmentation of the tip of the 
fifth distal phalanx of the right little finger, with tender 
scar, currently rated as 10 percent disabling.  

In February 2006, the Board remanded the issue of evaluation 
of the service-connected residuals of a crush injury to the 
right index, middle, ring, and little fingers, with 
fragmentation of the tip of the fifth distal phalanx of the 
right little finger, with tender scar to the RO for further 
development.

In March 2006, the veteran had a VA examination for the 
purpose of evaluating the service-connected disability.  

In September 2006, the RO issued a rating decision granting 
separate service connection for limitation of the right 
middle finger, right index finger, and tender scar, each 
rated as 10 percent disabling effective on October 7, 2002.  
The RO concurrently issued an SSOC, since the grant was not a 
complete satisfaction of the claim on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

In September 2006, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) stating that he was satisfied 
with the individual and overall rating, and was prepared to 
accept the decision as final and drop any further appeal if 
the decision was effective from October 7, 2002; if not, the 
veteran stated that he would want to continue the appeal as 
regards effective date only.  

On careful review of the veteran's September 2006 letter, the 
Board finds that he clearly and unambiguously intended to 
withdraw his appeal regarding the only issue on appeal.  

As noted, the effective date as reflected in the September 
2006 rating decision and concurrent SSOC was on October 7, 
2002, which fully complies with the veteran's request.  

Because the veteran has withdrawn his appeal, and therewith 
his NOD and his Substantive Appeal, the Board is without 
jurisdiction or authority to further adjudicate or address 
the veteran's claim on the merits.  38 C.F.R. §§ 20.201, 
20.202.  The appeal thus is dismissed without prejudice.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any future 
appealed claim as to the issues withdrawn (with Notice of 
Disagreement and, after a Statement of the Case is issued, a 
new substantive appeal), provided such filings would be 
timely if the appeal withdrawn had never been issued.  See 
38 C.F.R. § 20.204(c).  


ORDER

The appeal as to the claim for increased evaluation for the 
service-connected residuals of a crush injury to the right 
index, middle, ring, and little fingers, with fragmentation 
of the tip of the fifth distal phalanx of the right little 
finger, with tender scar is dismissed without prejudice.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


